Judgment unanimously affirmed, with costs. Findings of fact numbered 8 and 9 are reversed upon the ground that the plaintiff, after purchasing two lots without seeing the property, then purchased one additional lot foEowing her view of the property. As to the invisible things, the water, gas and electricity, and which were represented to her as existing, her reliance upon the representations and their falsity suffice to support the judgment. In affirming this judgment we take into consideration plaintiff’s ignorance, her vocation, the signing of the contract in blank, and the unbusinesslike transfer in blank of her bank account in making payments for the lots, aE of which tend to show that she was easEy misled by the assurances *794and allurements held out to her by the appellant’s salesman. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ.